Under article 1231, Penal Code, appellant was convicted for wilfully and wantonly killing a cow and was fined $5.
He raises only two questions. First, he claims the evidence is insufficient to sustain the conviction. We have carefully read it and we think it is sufficient.
His other ground is that he claims and alleges in his motion for new trial that one of the jurors was not a qualified juror in that he had not resided in Johnson County six months previous to the time he served as a juror. This motion is in no way sworn to by anyone, nor is there any evidence whatever in the record tending to support it. It therefore presents no error.
The judgment is affirmed.
Affirmed. *Page 116